Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 7, 2021.

Amendments
           Applicant's amendments, filed July 7, 2021, are acknowledged. 
	Applicant has amended claims 3-5, 8, and 10.
	Applicant has added new claims 60-62.
	Claims 1-2, 7, 22, 24-54 are cancelled.
	Claims 3-6, 8-21, 23, 55-62 are pending.
Claims 4, 6, 14-15, 23, 58, and 62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention. 
Claims 3, 5, 8-13, 16-21, 55-57, 59-61 are under examination. 

Election/Restriction
Newly submitted claim 62 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
New claim 62 recites wherein the sample is exposed to the second condition for 1-4 days, whereas previously presented claim 13 recites wherein the sample is exposed to the second condition for 1-10 hours. That is, new claim 62 requires an incubation time (1-4 days) that is mutually exclusive with the previously presented incubation time recited in claim 13 (1-10 hours). .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 62 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	
Priority
	This application is a National Stage of International Application No. PCT/US2016/064538 filed December 2, 2016, claiming priority based on U.S. Provisional Application No. 62/262,366 filed December 2, 2015. Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Application 62/262,366 filed December 2, 2015.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2021 is being considered by the examiner.

Drawings
The drawings filed 07/07/2021 are objected to. Applicant has filed replacement drawing sheets which are not in compliance with 37 CFR 1.121(d). Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). In this case, Applicant’s submitted replacement drawing sheets are not labeled in the top margin as “Replacement Sheet.” 
Should Applicant submit new replacement drawing sheets in compliance with 37 CFR 1.121(d), the Examiner will accept the drawings in black-and-white.
Applicant is reminded of the following: Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 02/08/2021 are hereby withdrawn. The following rejections and/or objections are either newly 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 8-13, 16-21, 55-57, 59-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 3 recites a step of exposing a sample to a crosslinker under a first condition that “reduces crosslinking activity at least 10-fold” relative to crosslinking activity that occurs in a second condition. Similarly, claim 55 recites wherein the first condition “reduces crosslinking activity at least 100-fold”. The recitations are indefinite because it is unclear by what measure of “crosslinking activity” the limitation refers to. For example, it is unclear if “crosslinking activity” is measured by rate of the crosslinking process (e.g. gelation time), or if “crosslinking activity” is measure by the degree of crosslinking achieved for a given crosslinking agent. The measure of “crosslinking activity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Response to arguments: Applicant’s remarks filed 07/07/2021 have been carefully considered, but are not found persuasive. 
Applicant argues that the ordinary artisan would understand how to measure crosslinking activity and that crosslinking activity can be measured in several ways. Applicant argues that crosslinking activity may be measured by gelation time, level of gel denaturation, and denaturation temperature, as a few examples. See pages 9-11 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, as acknowledged by Applicant, the ordinary artisan would understand that there is a multitude of standards by which “crosslinking activity” could be measured. The claims are indefinite because they fail to identity the standard by which “crosslinking activity” is measured. For example, it is unclear whether “crosslinking activity,” as recited in the claims, is measured by gelation time, level of gel denaturation, denaturation temperature, or by some other standard. There is no evidence of record that a 10-fold reduction in “crosslinking activity” as measured by gelation time necessarily entails a 10-fold reduction in “crosslinking activity” as measured by denaturation temperature or by some other standard. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term "rapid" in claim 10 is a relative term which renders the claim indefinite.  The term "rapid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear what rate of penetration Applicant considers to be “rapid” penetration. Moreover, the instant specification fails to inform the ordinary artisan of the genus of crosslinkers “capable of rapid penetration,” as opposed to the genus of crosslinker that are not “capable of rapid penetration.” For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 3, 5, 8-13, 16-21, 55-57, 59-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
	In papers filed 07/07/2021, Applicant amended independent claim 3 to recite “a first condition that reduces crosslinking activity at least 10-fold relative to crosslinking activity that occurs in a second condition.” The amendment is considered new matter. Applicant argues that written support for the amendment can be found in the specification and claims as originally filed. See first paragraph on page 7 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. Page 3, lines 11-13, discloses “the first condition is a condition that reduces crosslinking activity at least 100-fold or 150-fold or 200-fold relative to the crosslinking activity that occurs in the second condition.” However, the specification and claims as originally filed do not disclose first condition that reduces crosslinking activity at the instantly recited range of “at least 10-fold” relative to crosslinking activity that occurs in a second condition. For these reasons, the amendment is considered new matter.



	Claims 3, 5, 8-13, 16-21, 55-57, 59-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Scope of the claims:
	The independent claim, claim 3, recites a first step of exposing a sample to a crosslinker under a first condition that “reduces crosslinking activity at least 10-fold” relative to crosslinking 
	Disclosure of the specification:
	Pages 26-27 of the specification discloses that (1) the reaction rate of crosslinker glutaraldehyde (GA) is pH-dependent, (2) the crosslinking activity of GA is significantly slowed at pH 3, and (3) the crosslinking activity of GA is restored at neutral pH (see pages 26-27, joining paragraph; and page 41, lines 4-18). That is, the specification discloses that the crosslinker glutaraldehyde (GA) possesses a crosslinking activity that is significantly slowed at pH 3 and which is restored at neutral pH. Furthermore, the specification discloses that the reduction of crosslinking activity may be facilitated by temperature, as well as pH: “Crosslinking of the sample as occurs in the second step may be facilitated by an increase in temperature as well. Thus, the first step (the "permeation" step) may be performed at a low temperature such as at about 4°C and the second step (the "crosslinking" step) may be performed at a higher temperature such as 37°C” (page 10, lines 28-31). In particular, the reduction in crosslinking activity of GA at pH of 3 was observed at a 
	exposing a tissue sample to 4-10% GA (an aldehyde crosslinker) under pH 3 for 2 days at 4˚C (first condition), and
	exposing the sample to PBS solution with addition of 1-4% GA for 2 days at 4˚C and 2-7 hr at 37˚C (second condition).
	However, the independent claim 3 does not recite the identity of the crosslinker or the pH of the first condition. Moreover, the instant claims are directed to methods mutually exclusive to Applicant’s working example. That is, in contrast to Applicant’s working example, the instant claims are directed to methods wherein the crosslinker is an epoxide (claim 5), as opposed to an aldehyde (e.g. GA), and (2) wherein the second condition comprises a basic pH (about 8 to about 11), as opposed to a neutral pH (about 7). In summary, the instant specification fails to disclose a single species of the genus of crosslinkers that possess a 10-fold reduction in “cross-linking activity” at a first condition comprising a temperature of 4-10 ˚C and a pH lower than about 8 to about 11, relative to a second condition comprising a temperature of 25-40 ˚C and a pH of about 8 to about 11. Similarly, the instant specification fails to disclose a single species of the subgenus of crosslinkers that possess a “100-fold” reduction in cross-linking activity at a first condition comprising a temperature of 4-10 ˚C and a pH lower than about 8 to about 11, relative to a second condition comprising a temperature of 25-40 ˚C and a pH of about 8 to about 11, as recited in dependent claim 55.
	Moreover, claim 16 recites wherein the epoxide crosslinker is dipropylene glycol diglycidyl ether (GE23). However, page 26, lines 3-5, of the instant specification discloses that epoxide crosslinker GE23 was unable to form a crosslinked network. In other words, Applicant’s working example demonstrates that not all the specifically disclosed epoxide crosslinkers (e.g. page 
	Disclosures of the prior art:
	Leach et al. “Crosslinked α-elastin biomaterials: towards a processable elastin mimetic scaffold”, Acta Biomaterialia 1 (2005) 155–164, discloses a method of crosslinking biomaterials comprising:
	exposing a sample to crosslinker ethylene glycol diglycidyl ether (EGDE), an epoxy crosslinker, under a first condition comprising a neutral pH (about 7), and
	exposing the sample to a second condition comprising a basic pH (above 10).
	See Figure 2 and first paragraph of subsection 2.1 on page 157.
	However, Leach does not disclose that the first condition reduces crosslinking activity of ethylene glycol diglycidyl ether at least 10-fold and that the second condition restores crosslinking activity of ethylene glycol diglycidyl ether. To the contrary, Leach discloses that the epoxy reaction which occurs depends on the pH: “Under alkaline conditions (pH > 10), epoxy groups predominately react with hydroxyl groups to yield stable ether bonds. Under neutral conditions (pH ~ 7), epoxy groups react with amines to form stable amide bonds. Lastly, under acidic conditions (pH < 4), epoxy groups predominately react with carboxylic acids to generate hydrolytically degradable ester bonds” (see Figure 1 on page 156). In other words, Leach discloses that the crosslinker is reactive at pH < 4, pH ~ 7, and pH > 10.
Chung et al. “Structural and molecular interrogation of intact biological systems” NATURE (2013) 497, 332-337, of record in the specification, discloses a method for preserving brain tissue 
exposing the sample to crosslinker paraformaldehyde (PFA), an aldehyde crosslinker, under a first condition comprising a temperature of 4˚C for 2-3 days, and 
exposing the sample to a second condition comprising a temperature of 37˚C for 3 hours to initiate polymerization. 
See page 337, col. 1, “CLARITY for mouse brain. Adult mice (4–12 weeks old) were anaesthetized with Beuthenasia-D and perfused transcardially with a mixture of 4% (wt) PFA, 4% (wt/vol) acrylamide, 0.05% (wt/vol) bis-acrylamide, 0.25% (wt/vol) VA044 and PBS. Brains were then extracted and incubated in the same solution at 4 ˚C for 3 days. Solution temperature was then increased to 37 ˚C to initiate polymerization. After 3 h at 37 ˚C …”; see also the Full Methods provided with the online version of the paper, “Transcardial perfusion with hydrogel solution: … Perfuse the animal transcardially, first with 20 ml of ice-cold 13PBS and then 20 ml of the ice-cold hydrogel solution. Maintain a slow rate of perfusion (about 2 min for the 20 ml of each solution). (6) Immediately place the tissue (for example, brain) in 20 ml cold hydrogel solution in a 50-ml conical tube. Keep the sample in solution on ice until it can be moved to a 4 ˚C refrigerator. (7) Cover sample in aluminium foil if it contains fluorophores and incubate at 4 ˚C for 2–3 days to allow for further diffusion of the hydrogel solution into the tissue”.
However, the disclosure of Chung is directed to tissue fixation using paraformaldehyde, an aldehyde crosslinker, as opposed to an epoxide crosslinker as recited in claim 5.
Conclusion: 
	Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art of the broad genus of crosslinkers that possess a 10-fold reduction in “cross-linking 100-fold reduction in cross-linking activity at a first condition comprising a temperature of 4-10 ˚C and a pH lower than about 8 to about 11, relative to a second condition comprising a temperature of 25-40 ˚C and a pH of about 8 to about 11 as recited in dependent claim 55. For these reasons, and for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112(a). 


Response to arguments: Applicant’s remarks filed 07/07/2021 have been carefully considered, but are not found persuasive. 
	Applicant argues that the specification discloses suitable crosslinkers that may be used in the instantly claimed invention, e.g. page 12, lines 2-9; page 4, lines 16-18; and page 25, line 32 through page 29, line 2, of the instant specification. See page 13 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, the specification does not show that any of the specifically disclosed crosslinkers demonstrate a 10-fold reduction in “cross-linking activity” at a first condition comprising a temperature of 4-10 ˚C and a pH lower than about 8 to about 11 relative to a second condition comprising a temperature of 25-40 ˚C and a pH of about 8 to about 11. Rather, the specification discloses that (1) the reaction rate of aldehyde crosslinker glutaraldehyde (GA) is pH-dependent, (2) the crosslinking activity of GA is significantly slowed at pH 3, and (3) the crosslinking activity of GA is restored at neutral pH (see pages 26-27, joining paragraph; and page 41, lines 4-18). However, the specification does not show that GA possesses a 10-fold reduction in “cross-linking activity” at a first condition comprising a temperature 

Applicant further argues that the concentration of the crosslinker and incubation time in the first and second conditions are not critical and may be determined by the ordinary artisan practicing the instantly claimed invention given a particular biological sample. Applicant further argues that claim 3 now recites certain pH and temperature ranges which, when practiced as part of the method of claim 3, would result in the claimed at least 10-fold reduction in crosslinking between the first and second conditions. See pages 13-14 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. The arguments of counsel cannot take the place of evidence of record. See MPEP 716.01(c). In this case, Applicant’s argument fails to present objective evidence (e.g. appropriate affidavits or declarations, citations to the instant specification, prior art, etc.) which factually supports Applicant’s assertion that the instantly recited pH and temperature ranges are minimally sufficient to achieve the claimed result of at least 10-fold reduction in “crosslinking activity” for the broad genus of crosslinkers embraced by the claims. Accordingly, and for the reasons set forth in the rejection under 35 U.S.C. 112(a) above, the instant specification is not deemed sufficient to reasonably convey to one skilled in the art of the broad genus of crosslinkers that possess a 10-fold reduction in “cross-linking activity” at a first condition comprising a temperature of 4-10 ˚C and a pH lower than about 8 to about 11, relative to a second condition comprising a temperature of 25-40 ˚C and a pH of about 8 to about 11.

	
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633